Exhibit 10.2
 
SECOND AMENDMENT
TO THE
ENSCO INTERNATIONAL INCORPORATED
2005 LONG-TERM INCENTIVE PLAN


(As Revised and Restated on December 22, 2009 and
As Assumed by Ensco plc as of December 23, 2009)


THIS AMENDMENT is effective the twenty-third day of August 2011, by Ensco plc,
having its principal office in London, England (hereinafter referred to as the
“Company”).


WITNESSETH:


WHEREAS, ENSCO International Incorporated adopted the ENSCO International
Incorporated 2005 Long-Term Incentive Plan (the “Plan”) effective January 1,
2005;


WHEREAS, the Plan was revised and restated on December 22, 2009;


WHEREAS, the Plan was assumed by the Company effective as of December 23, 2009;


WHEREAS, the Board of Directors of the Company, upon recommendation of its
Compensation Committee during its regular meeting held on 23 August 2011, has
approved this Second Amendment to the revised and restated Plan during a regular
meeting held on 23 August 2011; and


WHEREAS, the Company now desires to adopt this Second Amendment to the revised
and restated Plan in order to (i) amend the definition of “Committee” in Section
2 of the Plan to reflect the bifurcation of the Nominating, Governance and
Compensation Committee, (ii) correct the reference to Section 9(b) of the Plan
contained in Section 5(a) of the Plan to Section 9(c), and (iii) delete Section
14(e) of the Plan;


NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Second Amendment to the
revised and restated Plan:


1. The definition of “Committee” in Section 2 of the Plan is hereby deleted and
replaced in the entirety to read as follows:
 
“Committee” shall mean the Compensation Committee of the Board, the Executive
Compensation Subcommittee of the Compensation Committee of the Board or such
other Committee or subcommittee as may be appointed by the Board from time to
time, which shall be comprised solely of two or more persons who are
Disinterested Directors.


2. The reference to Section 9(b) of the Plan contained in Section 5(a) of the
Plan is hereby corrected to Section 9(c).
 
3. The text in Section 14(e) of the Plan is hereby deleted in the entirety and
shall be replaced with “Intentionally omitted”.
 
 IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Second Amendment to be executed effective as first
above written.
 
 

 
ENSCO PLC
 

 


/s/ Brady K. Long__________________________
By:           Brady K. Long
Its:           Vice President, General Counsel and Secretary
 

 